NON-FINAL OFFICE ACTION in DIV
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. § 119(e).  

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The revised Abstract of the Disclosure is approved.
The title is acceptable.

Claim Objections
Claims 39 and 40 objected to under 37 CFR 1.75(c) as each being improper multiple dependent claims.  Claim 39 depends from claim 25 and cancelled claim 1.  Claim 40 depends from claim 26 and cancelled claim 1.  See MPEP § 608.01(n).  Accordingly, these improper claims 39 and 40 have not been further treated on the merits.

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 23-40 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

All occurrences of “the rotatable mixing drum” throughout the claims lack antecedent basis - note claim 21, line 3.  

Regarding all occurrences of “mix plant” throughout the claims:  does this mix plant have any relationship to the concrete batch plant recited in claim 21?

Claim 24:  steps (i), (ii), and (iii) in line 2 lack antecedent basis - see claim 23.

Claims 25 and 26:  the occurrences of “the controlled dosage” lack antecedent basis.

Claims 29, 30, 31, and 32:  “the stored threshold dS/dt value” lacks antecedent basis - see claim 23.

Claims 33, 34, 35, and 36:  “the at least one chemical admixture” lacks antecedent basis.
Claims 39-40 are not treated on the merits as noted above.


The use of a confusing variety of terms for the same thing should not be permitted - MPEP 608.01(o).
Also see 37 CFR 1.121(e) Disclosure consistency. The disclosure must be amended, when required by the Office, to correct inaccuracies of description and definition, and to secure substantial correspondence between the claims, the remainder of the specification, and the drawings.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over HINES et al. (US 6042259) that discloses a dosing method for treating concrete batched at a concrete batch plant (see in Figure 1) comprising administering a clay mitigation agent (CMA) (admixture 26) on at least two instances (the initial dosing and the “overdrive” dosing  - see col. 10, lines 41-56) in a truck 12 mounted mixer drum 14, the admixture added into the concrete is added after initial batching of water 23, cement binder 18, and clay-bearing aggregates 20 and/or 22 to form the concrete slurry in the mixer drum 14 - i.e., the post initial dosing being described as “overdrive” dosing  - see col. 10, lines .   
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to have modified the method of Hines et al. such that the percentage of admixture added after the initial dosing (the overdrive dosing) is within the W-I-D-E recited range of claim 21 as suggested by Hines et al. for the purpose of altering the total percentage of admixture added such that the desired functions imparted to the concrete slurry by the admixture is achieved - col. 10, lines 43-50.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over HINES et al. (US 6042259) in view of Ou et al. (US 7972436 B2).
Assuming that the admixture substance disclosed in Hines et al. above is not a clay mitigation agent (CMA), the patent to Ou et al. explicitly describes the concept of utilizing a selected CMA in cementitious mixtures, wherein the CMA may be a quaternary amine - see col. 8, line 57 - col. 9, line 10.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have further modified the method of Hines et al. to utilize the admixture in the form of a CMA such as a quaternary amine as taught by Ou et al. for the purpose of improving the quality of the cementitious mixtures whereby the clay modifying agents are used for lowering the plasticizer dosage requirement (which could otherwise be significantly increased by the presence of the absorptive clay) and to control the air-entraining properties of the cementitious composition.
Allowable Subject Matter
Claims 23-38 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. § 112(b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure by disclosing control systems related to the monitoring and adjustment of materials dosing and/or the slump parameter of the cementitious material.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Charles Cooley in Art Unit 1774 at telephone number 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION (ARTICLE 5) and MPEP 502.03
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 authorize the USPTO to communicate with or to withdraw the authorization:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where a written authorization is given by the applicant, communications via Internet email, other than those under 35 U.S.C. 132  or which otherwise require a signature, may be used. In such case, a printed copy of the Internet email communications MUST be given a paper number, entered into the Patent Application Locating and Monitoring System (PALM) and entered in the patent application file (Doc Code is EMAIL). A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet email. If such a reply is submitted by applicant via Internet email, a copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

USPTO employees are NOT permitted to initiate communications with applicants via Internet email unless there is a written authorization of record in the patent application by the applicant.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email.
 
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have   

/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        


								





25 March 2021